UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8053


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARTY LORENZO WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:95-cr-00039-TEM-TEM-1)


Submitted:   February 25, 2010            Decided:   March 5, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marty Lorenzo Wright, Appellant Pro Se.     Scott W. Putney,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marty   Lorenzo   Wright       appeals   the   district   court’s

order denying his “Motion for Clarification” in which he sought

to contest the court’s earlier order denying his motion for a

reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2)

(2006).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.   United States v. Wright, No. 4:95-cr-00039-TEM-

TEM-1 (E.D. Va. Oct. 16, 2009).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                     2